                        Case 21-10593-nmc                            Doc 40         Entered 02/23/21 17:19:00                  Page 1 of 33




 Fill in this information to identify the case:

 Debtor name         RKJ Hotel Management, LLC, a Nevada limited liability company

 United States Bankruptcy Court for the:            DISTRICT OF NEVADA

 Case number (if known)         21-10593-nmc
                                                                                                                                     Check if this is an
                                                                                                                                        amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                             12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                 Schedule H: Codebtors (Official Form 206H)

                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          02/23/2021                              X    /s/ Jeff Katofsky
                                                                         Signature of individual signing on behalf of debtor

                                                                         Jeff Katofsky
                                                                         Printed name

                                                                         Member and Authorized Representative
                                                                         Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                            Case 21-10593-nmc                                    Doc 40                 Entered 02/23/21 17:19:00                                          Page 2 of 33

 Fill in this information to identify the case:

 Debtor name            RKJ Hotel Management, LLC, a Nevada limited liability company

 United States Bankruptcy Court for the:                       DISTRICT OF NEVADA

 Case number (if known)               21-10593-nmc
                                                                                                                                                                                    Check if this is an
                                                                                                                                                                                        amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                    12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                   $      33,000,000.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                      $          694,654.42

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                     $      33,694,654.42


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                   $      20,595,878.20


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                      $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                              +$        4,038,080.82


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                            $        24,633,959.02




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                           Best Case Bankruptcy
                        Case 21-10593-nmc                            Doc 40   Entered 02/23/21 17:19:00                Page 3 of 33

 Fill in this information to identify the case:

 Debtor name          RKJ Hotel Management, LLC, a Nevada limited liability company

 United States Bankruptcy Court for the:            DISTRICT OF NEVADA

 Case number (if known)         21-10593-nmc
                                                                                                                                  Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                        12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                             number


            3.1.     US Metro Bank                                            Checking                       3157                                    $4,022.81




            3.2.     Bank of America                                          Checking                       6451                                        $284.35




            3.3.     US Metro Bank                                            Checking                       4056                                        $347.26



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                     $4,654.42
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No.   Go to Part 3.
       Yes Fill in the information below.

 Part 3:           Accounts receivable
10. Does the debtor have any accounts receivable?


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                              page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                        Case 21-10593-nmc                            Doc 40      Entered 02/23/21 17:19:00            Page 4 of 33

 Debtor         RKJ Hotel Management, LLC, a Nevada limited liability                             Case number (If known) 21-10593-nmc
                company
                Name


     No.    Go to Part 4.
     Yes Fill in the information below.

 Part 4:        Investments
13. Does the debtor own any investments?

     No.    Go to Part 5.
     Yes Fill in the information below.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

     No. Go to Part 6.
     Yes Fill in the information below.
           General description                        Date of the last            Net book value of     Valuation method used    Current value of
                                                      physical inventory          debtor's interest     for current value        debtor's interest
                                                                                  (Where available)

 19.       Raw materials
           Food supplies                              January 2021                              $0.00   Recent cost                          $5,000.00



 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies
           Room supplies, linen,
           amenities                                  January 2021                              $0.00   Recent cost                        $75,000.00




 23.       Total of Part 5.                                                                                                             $80,000.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
            No
            Yes
 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
            No
            Yes. Book value                                          Valuation method                       Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
            No
            Yes
 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     No.    Go to Part 7.
     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No. Go to Part 8.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                    page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                        Case 21-10593-nmc                            Doc 40   Entered 02/23/21 17:19:00           Page 5 of 33

 Debtor         RKJ Hotel Management, LLC, a Nevada limited liability                         Case number (If known) 21-10593-nmc
                company
                Name


     Yes Fill in the information below.
           General description                                                Net book value of      Valuation method used    Current value of
                                                                              debtor's interest      for current value        debtor's interest
                                                                              (Where available)

 39.       Office furniture
           Desks, chairs, movable wall systems                                              $0.00                                       $10,000.00



 40.       Office fixtures
           Shelves, filing cabinets, etc.                                                   $0.00                                       $10,000.00



 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Computers, phones, POS system                                                    $0.00                                       $50,000.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                            $70,000.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
            No
            Yes
 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
            No
            Yes
 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No.    Go to Part 9.
     Yes Fill in the information below.

 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No. Go to Part 10.
     Yes Fill in the information below.
 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of      Valuation method used   Current value of
           property                                       extent of           debtor's interest      for current value       debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                        Case 21-10593-nmc                            Doc 40   Entered 02/23/21 17:19:00             Page 6 of 33

 Debtor         RKJ Hotel Management, LLC, a Nevada limited liability                         Case number (If known) 21-10593-nmc
                company
                Name

            55.1.    21500 Wick Road,
                     Romulus, Michigan
                     48174                                fee title                         $0.00      Appraisal                    $33,000,000.00




 56.        Total of Part 9.                                                                                                      $33,000,000.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
             No
             Yes
 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
             No
             Yes
 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No. Go to Part 11.
     Yes Fill in the information below.
            General description                                               Net book value of        Valuation method used   Current value of
                                                                              debtor's interest        for current value       debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites
            Website and domain                                                              $0.00                                          Unknown



 62.        Licenses, franchises, and royalties
            Franchise agreement with Marriott Hotel                                         $0.00                                          Unknown


            Liquor license                                                                  $0.00      Replacement                       $30,000.00



 63.        Customer lists, mailing lists, or other compilations
            Customer/mailing lists                                                          $0.00                                          Unknown



 64.        Other intangibles, or intellectual property

 65.        Goodwill
            Goodwill                                                                        $0.00                                          Unknown



 66.        Total of Part 10.                                                                                                          $30,000.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
             No
             Yes

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                        Case 21-10593-nmc                            Doc 40   Entered 02/23/21 17:19:00          Page 7 of 33

 Debtor         RKJ Hotel Management, LLC, a Nevada limited liability                        Case number (If known) 21-10593-nmc
                company
                Name

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
             No
             Yes
 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
             No
             Yes
 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No. Go to Part 12.
     Yes Fill in the information below.
                                                                                                                            Current value of
                                                                                                                            debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

            RKJ Hotel Management v. SLD Realty                                                                                        $10,000.00
            Nature of claim      Vendor litigation
            Amount requested                     $50,000.00



 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership
            Room case goods, restaurant and bar furniture, kitchen
            equipment, meeting room and banquet furniture, etc                                                                       $500,000.00




 78.        Total of Part 11.                                                                                                      $510,000.00
            Add lines 71 through 77. Copy the total to line 90.

 79.        Has any of the property listed in Part 11 been appraised by a professional within the last year?
             No
             Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                          Case 21-10593-nmc                             Doc 40             Entered 02/23/21 17:19:00                          Page 8 of 33

 Debtor          RKJ Hotel Management, LLC, a Nevada limited liability                                               Case number (If known) 21-10593-nmc
                 company
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                              $4,654.42

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                               $80,000.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                          $70,000.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                     $33,000,000.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                  $30,000.00

 90. All other assets. Copy line 78, Part 11.                                                    +                $510,000.00

 91. Total. Add lines 80 through 90 for each column                                                            $694,654.42           + 91b.           $33,000,000.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $33,694,654.42




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                            page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
                          Case 21-10593-nmc                          Doc 40        Entered 02/23/21 17:19:00                  Page 9 of 33

 Fill in this information to identify the case:

 Debtor name          RKJ Hotel Management, LLC, a Nevada limited liability company

 United States Bankruptcy Court for the:            DISTRICT OF NEVADA

 Case number (if known)              21-10593-nmc
                                                                                                                                        Check if this is an
                                                                                                                                             amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                   Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                               Amount of claim             Value of collateral
                                                                                                                                               that supports this
                                                                                                                   Do not deduct the value     claim
                                                                                                                   of collateral.
 2.1    Ascentium Capital LLC                         Describe debtor's property that is subject to a lien                  $20,857.91                Unknown
        Creditor's Name                               NEW PBX PHONE SYSTEM
        23970 U.S. Highway 59
        North
        Kingwood, TX 77339
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.



 2.2    Ecolab Inc.                                   Describe debtor's property that is subject to a lien                    $3,818.71               Unknown
        Creditor's Name                               Dishmachine - EC-44HH
        PO BOX 70343
        Chicago, IL 60673
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        7635
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                         Case 21-10593-nmc                       Doc 40           Entered 02/23/21 17:19:00                    Page 10 of 33

              RKJ Hotel Management, LLC, a Nevada limited
 Debtor       liability company                                                                       Case number (if known)    21-10593-nmc
              Name

        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.3   Navitas Credit Corp                            Describe debtor's property that is subject to a lien                     $3,818.71         Unknown
       Creditor's Name                                Kitchen equipment - indoor walk-in
                                                      cooler/freezer, indoor mediaum temp top
       201 Executive Center Dr.                       mount drop in, outdoor medium temp top
       Suite 100                                      mount drop in
       Columbia, SC 29210
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       3454
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



       RSS WFCM2020-C55 – MI
 2.4                                                                                                                     $20,472,280.67      $33,000,000.00
       RHM, LLC                                       Describe debtor's property that is subject to a lien
       Creditor's Name                                31500 Wick Road, Romulus, Michigan 48174                        does not include certain
       Jonathan E. Aberman                            and personal property                                           accrued interest and
       Dykema Gossett PLLC                                                                                            other charges.
       10 South Wacker Drive,
       Suite 2300
       Chicago, IL 60606
       Creditor's mailing address                     Describe the lien
                                                      mortgage, fixture filing and financing
                                                      statement
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       2020                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2067
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.5   SOM - Dept of State                            Describe debtor's property that is subject to a lien                       $512.00     $33,000,000.00




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                    page 2 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                         Case 21-10593-nmc                       Doc 40           Entered 02/23/21 17:19:00                    Page 11 of 33

              RKJ Hotel Management, LLC, a Nevada limited
 Debtor       liability company                                                                       Case number (if known)     21-10593-nmc
              Name

       Creditor's Name                                21500 Wick Road, Romulus, Michigan 48174
       7064 Crowner Dr.
       Lansing, MI 48980
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.
       1. SOM - Dept of State
       2. SOM - Michigan Dept of
       Treasury
       3. SOM - Michigan Dept of
       Treasury

       SOM - Michigan Dept of
 2.6                                                                                                                           $82,988.20   $33,000,000.00
       Treasury                                       Describe debtor's property that is subject to a lien
       Creditor's Name                                21500 Wick Road, Romulus, Michigan 48174
       PO BOX 30406
       Lansing, MI 48909
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.
       Specified on line 2.5

       SOM - Michigan Dept of
 2.7                                                                                                                           $11,602.00   $33,000,000.00
       Treasury                                       Describe debtor's property that is subject to a lien
       Creditor's Name                                21500 Wick Road, Romulus, Michigan 48174
       PO BOX 30781
       Lansing, MI 48909
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 3 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                          Case 21-10593-nmc                      Doc 40           Entered 02/23/21 17:19:00                     Page 12 of 33

              RKJ Hotel Management, LLC, a Nevada limited
 Debtor       liability company                                                                       Case number (if known)       21-10593-nmc
              Name

        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.
        Specified on line 2.5

        Wells Fargo FInancial
 2.8                                                                                                                                 $0.00            Unknown
        Leasing, Inc.                                 Describe debtor's property that is subject to a lien
        Creditor's Name                               Copier
        800 Walnut, 4th Floor
        Des Moines, IA 50309
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.




                                                                                                                               $20,595,878.
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                        20

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                     On which line in Part 1 did        Last 4 digits of
                                                                                                              you enter the related creditor?    account number for
                                                                                                                                                 this entity
         Adam M. Fishkind
         Dykema Gossett PLLC                                                                                   Line   2.4
         39577 Woodward Avenue
         Bloomfield Hills, MI 48304

         Frost Brown Todd LLC
         Attention: John J. Tucker, Esq.                                                                       Line   2.4
         100 Crescent Court, Suite 350
         Dallas, TX 75201

         Jonathan E. Aberman
         Dykema Gossett PLLC                                                                                   Line   2.4
         10 South Wacker Drive, Suite 2300
         Chicago, IL 60606



Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 4 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                       Case 21-10593-nmc                         Doc 40   Entered 02/23/21 17:19:00              Page 13 of 33

              RKJ Hotel Management, LLC, a Nevada limited
 Debtor       liability company                                                         Case number (if known)    21-10593-nmc
              Name

        Lennar Corporation
        Attn: Alexandra Lumpkin, Counsel                                                        Line   2.4
        700 NW 107 Avenue
        Miami, FL 33172

        Rialto Capital Advisors, LLC
        200 S. Biscayne Blvd., Suite 3550                                                       Line   2.4
        Miami, FL 33131

        Rialto Capital Advisors, LLC
        c/o Brian Moore                                                                         Line   2.4
        Dykema Gossett PLLC
        39577 Woodward Ave., Suite 300
        Bloomfield Hills, MI 48304

        Rialto Mortgage Finance, LLC,
        a Delaware limited liability company,                                                   Line   2.4
        its successors and/or assigns
        590 Madison Avenue, 9th Floor
        New York, NY 10022

        Robert B. Groholski
        Dykema Gossett PLLC                                                                     Line   2.4
        10 S. Wacker Drive, Suite 2300
        Chicago, IL 60606

        Wells Fargo Bank, N.A.
        Attn: Rachel McCray-Harms                                                               Line   2.4
        550 S Tryon Street, 12th Floor
        Charlotte, NC 28202

        Wells Fargo Bank, N.A.
        Attn: CMS Cash Management Servicing                                                     Line   2.4
        2001 Clayton Road, Eighth Floor
        Concord, CA 94520

        Wells Fargo Bank, N.A.
        Attn: Client Solutions Group                                                            Line   2.4
        2001 Clayton Road, Eighth Floor
        Concord, CA 94520

        Wells Fargo FInancial Leasing, Inc.
        800 Walnut, 4th Floor                                                                   Line   2.4
        Des Moines, IA 50309




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                      page 5 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                       Case 21-10593-nmc                             Doc 40    Entered 02/23/21 17:19:00                             Page 14 of 33

 Fill in this information to identify the case:

 Debtor name         RKJ Hotel Management, LLC, a Nevada limited liability company

 United States Bankruptcy Court for the:            DISTRICT OF NEVADA

 Case number (if known)          21-10593-nmc
                                                                                                                                                     Check if this is an
                                                                                                                                                        amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                        12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.

 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim

 3.1       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $1,412.50
           5 Points Elevator Inc.                                              Contingent
           PO BOX 401559                                                       Unliquidated
           Redford, MI 48240                                                   Disputed
           Date(s) debt was incurred
                                                                              Basis for the claim:
           Last 4 digits of account number
                                                                              Is the claim subject to offset?    No  Yes
 3.2       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                        $526.80
           AAA - Mail Stop 2                                                   Contingent
           1000 AAA Drive                                                      Unliquidated
           Heathrow, FL 32746                                                  Disputed
           Date(s) debt was incurred
                                                                              Basis for the claim:
           Last 4 digits of account number      9000
                                                                              Is the claim subject to offset?    No  Yes
 3.3       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                        $730.00
           ACE Sprinkler                                                       Contingent
           17720 clarann street                                                Unliquidated
           melvindale, MI 48122                                                Disputed
           Date(s) debt was incurred
                                                                              Basis for the claim:
           Last 4 digits of account number
                                                                              Is the claim subject to offset?    No  Yes
 3.4       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $25,000.00
           Alexis Ariella, LLC                                                 Contingent
           c/o Sean Leoni                                                      Unliquidated
           5455 Collingwood Circle                                             Disputed
           Calabasas, CA 91302
                                                                              Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                          page 1 of 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                          50329                                               Best Case Bankruptcy
                        Case 21-10593-nmc                        Doc 40       Entered 02/23/21 17:19:00                             Page 15 of 33

              RKJ Hotel Management, LLC, a Nevada limited
 Debtor       liability company                                                                       Case number (if known)            21-10593-nmc
              Name

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,048.75
          Allbridge                                                           Contingent
          PO BOX 638671                                                       Unliquidated
          Cincinnati, OH 45263                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       7644
                                                                             Is the claim subject to offset?    No  Yes
 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $7,487.29
          Bright Stars Solution Corp.                                         Contingent
          30233 Southfield Rd #202                                            Unliquidated
          Southfield, MI 48076                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,996.78
          Cintas Fire 636525                                                  Contingent
          PO BOX 636525                                                       Unliquidated
          Cincinnati, OH 45263                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       7923
                                                                             Is the claim subject to offset?    No  Yes
 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $8,421.74
          Cintas Fire Protection                                              Contingent
          c/o JSD Management Inc.                                             Unliquidated
          1283 College Park Dr.                                               Disputed
          Dover, DE 19904-8713
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       9670                         Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $28,000.00
          City of Romulus                                                     Contingent
          11111 Wayne Road                                                    Unliquidated
          Romulus, MI 48174                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $37,461.49
          Comcast Business                                                    Contingent
          41112 Concept Dr                                                    Unliquidated
          Plymouth, MI 48170                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       0234
                                                                             Is the claim subject to offset?    No  Yes
 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,727.80
          ComSource Inc                                                       Contingent
          41271 Concept Dr.                                                   Unliquidated
          Plymouth, MI 48170                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       D340
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 2 of 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                        Case 21-10593-nmc                        Doc 40       Entered 02/23/21 17:19:00                             Page 16 of 33

              RKJ Hotel Management, LLC, a Nevada limited
 Debtor       liability company                                                                       Case number (if known)            21-10593-nmc
              Name

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,640.80
          DCVMB Assessment                                                    Contingent
          PO BOX 33118                                                        Unliquidated
          Detroit, MI 48232                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $19,939.74
          DTE Energy                                                          Contingent
          PO BOX 630795                                                       Unliquidated
          Cincinnati, OH 45263                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       9
                                                                             Is the claim subject to offset?    No  Yes
 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,012.27
          DTE Energy (Gas)                                                    Contingent
          PO BOX 740786                                                       Unliquidated
          Cincinnati, OH 45274                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       9
                                                                             Is the claim subject to offset?    No  Yes
 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $250,000.00
          Ernest Barreca                                                      Contingent
          4558 sherman Oaks Ave                                               Unliquidated
          Sherman Oaks, CA 91403                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $566.42
          Fast Signs                                                          Contingent
          37148 Six Mile Rd                                                   Unliquidated
          Livonia, MI 48152                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $116,461.45
          Gary Salomons                                                       Contingent
          4558 Sherman Oaks Ave.                                              Unliquidated
          Sherman Oaks, CA 91403                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,943.87
          Gordon Food Sevice, Inc.                                            Contingent
          PO BOX 88029                                                        Unliquidated
          Chicago, IL 60680                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       4275
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 3 of 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                        Case 21-10593-nmc                        Doc 40       Entered 02/23/21 17:19:00                             Page 17 of 33

              RKJ Hotel Management, LLC, a Nevada limited
 Debtor       liability company                                                                       Case number (if known)            21-10593-nmc
              Name

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $228.90
          Insight Direct USA Inc.                                             Contingent
          PO BOX 731069                                                       Unliquidated
          Dallas, TX 75373                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       7438
                                                                             Is the claim subject to offset?    No  Yes
 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $300.00
          J.R. & Sons Services                                                Contingent
          23254 Croft Ave                                                     Unliquidated
          Flat Rock, MI 48134                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $2,200,000.00
          Jeff Katofsky, Esq.                                                 Contingent
          4558 sherman Oaks Ave                                               Unliquidated
          Sherman Oaks, CA 91403                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $90,000.00
          Katofsky Family Trust
          Jeff Katofsky, Trustee                                              Contingent
          Jyll Katofsky, Trustee                                              Unliquidated
          4558 Sherman Oaks Ave.                                              Disputed
          Sherman Oaks, CA 91403
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $7,000.00
          Knowland Group LLC                                                  Contingent
          PO BOX 347710                                                       Unliquidated
          Pittsburgh, PA 15251                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1259
                                                                             Is the claim subject to offset?    No  Yes
 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,500.00
          Kriya RevGEN                                                        Contingent
          2451 W Grapevine Mills Circle #400                                  Unliquidated
          Grapevine, TX 76051
                                                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $11,244.55
          Lardner Elevator                                                    Contingent
          729 Meldrum                                                         Unliquidated
          Detroit, MI 48207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       6584
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 4 of 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                        Case 21-10593-nmc                        Doc 40       Entered 02/23/21 17:19:00                             Page 18 of 33

              RKJ Hotel Management, LLC, a Nevada limited
 Debtor       liability company                                                                       Case number (if known)            21-10593-nmc
              Name

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,290.00
          Lexyl Travel Technologies, LLC                                      Contingent
          PO BOX 645452                                                       Unliquidated
          Pittsburgh, PA 15264                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,500.00
          Leya Construction                                                   Contingent
          3319 Grindley Park                                                  Unliquidated
          Dearborn, MI 48124                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $27,778.49
          M7 Services, LLC                                                    Contingent
          1310 Rankin Rd, Ste. 300                                            Unliquidated
          Houston, TX 77073                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $100,000.00
          Marriott International Inc.                                         Contingent
          13682 Collections Center Dr                                         Unliquidated
          Chicago, IL 60693
                                                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       9A68
                                                                             Is the claim subject to offset?    No  Yes
 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $150,000.00
          Modern Parking Inc                                                  Contingent
          303 S. Union Ave                                                    Unliquidated
          Los Angeles, CA 90017                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $59.95
          On Hold Marketing & Comm                                            Contingent
          PO BOX 4797                                                         Unliquidated
          Cary, NC 27519                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $65,929.47
          Oracle America, Inc.                                                Contingent
          500 Oracle Parkway                                                  Unliquidated
          Redwood Shores, CA 94065                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 5 of 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                        Case 21-10593-nmc                        Doc 40       Entered 02/23/21 17:19:00                             Page 19 of 33

              RKJ Hotel Management, LLC, a Nevada limited
 Debtor       liability company                                                                       Case number (if known)            21-10593-nmc
              Name

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,417.80
          OTA Insight Ltd                                                     Contingent
          Dept LA 24845                                                       Unliquidated
          Pasadena, CA 91185                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1422
                                                                             Is the claim subject to offset?    No  Yes
 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $26,151.24
          Raven Computer Inc.                                                 Contingent
          19710 Ventura Blvd, Suite 108                                       Unliquidated
          Woodland Hills, CA 91364                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $76,572.98
          Real Hospitality Group LLC                                          Contingent
          Attn: Benjamin Seidel, President                                    Unliquidated
          12800 Hospitality Way                                               Disputed
          Ocean City, MD 21842
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       elta                         Is the claim subject to offset?    No  Yes
 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $488.36
          RFID Hotel                                                          Contingent
          55 Skyline Dr, Suite 2850                                           Unliquidated
          Lake Mary, FL 32746                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $10,000.00
          Samra, LLC                                                          Contingent
          c/o Dr. Jalil Rashti                                                Unliquidated
          4558 Sherman Oaks Ave.                                              Disputed
          Sherman Oaks, CA 91403
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $174.90
          ScentAir technologies                                               Contingent
          PO BOX 978754                                                       Unliquidated
          Dallas, TX 75397                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       9409
                                                                             Is the claim subject to offset?    No  Yes
 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $15,317.12
          Superior Lawn Care & Snow Removal, LLC                              Contingent
          c/o American Profit Recovery                                        Unliquidated
          34505 W. 12 Mile Road, Suite 333                                    Disputed
          Farmington Hills, MI 48331
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       3984                         Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 6 of 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                        Case 21-10593-nmc                        Doc 40       Entered 02/23/21 17:19:00                             Page 20 of 33

              RKJ Hotel Management, LLC, a Nevada limited
 Debtor       liability company                                                                       Case number (if known)            21-10593-nmc
              Name

 3.40      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $700,000.00
           Sweet Bread, LLC                                                   Contingent
           4558 sherman oaks ave                                              Unliquidated
           Sherman Oaks, CA 91403                                             Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.41      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $6,101.50
           TravelClick, Inc.                                                  Contingent
           300 N. Martingale, Suite 650                                       Unliquidated
           Schaumburg, IL 60173                                               Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number      3325
                                                                             Is the claim subject to offset?    No  Yes
 3.42      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $266.86
           Waste Management of Michigan, Inc.                                 Contingent
           PO BOX 42090                                                       Unliquidated
           Phoenix, AZ 85080                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number      3005
                                                                             Is the claim subject to offset?    No  Yes
 3.43      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $24,381.00
           Wells Fargo Bank                                                   Contingent
           Attn: Managing Member                                              Unliquidated
           PO Box 6995                                                        Disputed
           Portland, OR 97228
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                            0.00
 5b. Total claims from Part 2                                                                            5b.    +   $                    4,038,080.82

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                        4,038,080.82




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 7 of 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
                       Case 21-10593-nmc                         Doc 40    Entered 02/23/21 17:19:00                 Page 21 of 33

 Fill in this information to identify the case:

 Debtor name         RKJ Hotel Management, LLC, a Nevada limited liability company

 United States Bankruptcy Court for the:            DISTRICT OF NEVADA

 Case number (if known)         21-10593-nmc
                                                                                                                                Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal             Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.1.         State what the contract or                  Equipment Finance
              lease is for and the nature of              Agreement
              the debtor's interest

                  State the term remaining
                                                                                     Ascentium Capital LLC
              List the contract number of any                                        23970 U.S. Highway 59 North
                    government contract                                              Kingwood, TX 77339


 2.2.         State what the contract or                  Phase II Dishmachine
              lease is for and the nature of              Rental Agreement
              the debtor's interest

                  State the term remaining
                                                                                     Ecolab Inc.
              List the contract number of any                                        PO BOX 70343
                    government contract                                              Chicago, IL 60673


 2.3.         State what the contract or                  Terms and Conditions -
              lease is for and the nature of              Merchant Services
              the debtor's interest                       Processing

                  State the term remaining
                                                                                     JP Morgan Chase Bank, N.A.
              List the contract number of any                                        P.O. Box 6185
                    government contract                                              Westerville, OH 43086


 2.4.         State what the contract or                  Delta Hotels by Marriott
              lease is for and the nature of              Franchise Agreement
              the debtor's interest

                  State the term remaining
                                                                                     Marriott International Inc.
              List the contract number of any                                        13682 Collections Center Dr
                    government contract                                              Chicago, IL 60693




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                       Case 21-10593-nmc                         Doc 40          Entered 02/23/21 17:19:00            Page 22 of 33
              RKJ Hotel Management, LLC, a Nevada limited
 Debtor 1 liability company                                                                      Case number (if known)   21-10593-nmc
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.5.        State what the contract or                   Lease Agreement
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                         Navitas Lease Corp.
             List the contract number of any                                             P.O. Box 3491
                   government contract                                                   Ponte Vedra, FL 32204


 2.6.        State what the contract or                   Hotel Management
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining

             List the contract number of any                                             Real Hospitality Group, LLC
                   government contract


 2.7.        State what the contract or                   Image Management
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining                12 months
                                                                                         Wells Fargo Financial Leasing, Inc.
             List the contract number of any                                             800 Walnut, 4th Floor
                   government contract                                                   Des Moines, IA 50309




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                          Page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                       Case 21-10593-nmc                         Doc 40   Entered 02/23/21 17:19:00             Page 23 of 33

 Fill in this information to identify the case:

 Debtor name         RKJ Hotel Management, LLC, a Nevada limited liability company

 United States Bankruptcy Court for the:            DISTRICT OF NEVADA

 Case number (if known)         21-10593-nmc
                                                                                                                           Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                  Name                            Check all schedules
                                                                                                                                that apply:

    2.1      Jeff Katofsky,                    4558 sherman Oaks Ave                            RSS WFCM2020-C55                D       2.4
             Esq.                              Sherman Oaks, CA 91403                           – MI RHM, LLC                    E/F
                                                                                                                                G



    2.2      Jeff Katofsky,                    4558 sherman Oaks Ave                            Ascentium Capital               D       2.1
             Esq.                              Sherman Oaks, CA 91403                           LLC                              E/F
                                                                                                                                G



    2.3      Sean Leoni                                                                         Ascentium Capital               D       2.1
                                                                                                LLC                              E/F
                                                                                                                                G




Official Form 206H                                                         Schedule H: Your Codebtors                                        Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                       Case 21-10593-nmc                         Doc 40        Entered 02/23/21 17:19:00                       Page 24 of 33




 Fill in this information to identify the case:

 Debtor name         RKJ Hotel Management, LLC, a Nevada limited liability company

 United States Bankruptcy Court for the:            DISTRICT OF NEVADA

 Case number (if known)         21-10593-nmc
                                                                                                                                        Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                       04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

       None.
       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                    Operating a business                                          $0.00
       From 1/01/2021 to Filing Date
                                                                                                Other


       For prior year:                                                                          Operating a business                              $2,144,818.00
       From 1/01/2020 to 12/31/2020
                                                                                                Other


       For year before that:                                                                    Operating a business                              $9,027,076.00
       From 1/01/2019 to 12/31/2019
                                                                                                Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

       None.
                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

       None.
       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                       Case 21-10593-nmc                         Doc 40        Entered 02/23/21 17:19:00                       Page 25 of 33
 Debtor       RKJ Hotel Management, LLC, a Nevada limited liability                                     Case number (if known) 21-10593-nmc
              company

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               City of Romulus                                                                              $44,067.57          Secured debt
               11111 Wayne Road                                                                                                 Unsecured loan repayments
               Romulus, MI 48174                                                                                                Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.2.
               DTE Energy                                                                                   $42,504.42          Secured debt
               PO BOX 630795                                                                                                    Unsecured loan repayments
               Cincinnati, OH 45263                                                                                             Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.3.
               Marriott International Inc.                                                                 $150,000.00          Secured debt
               13682 Collections Center Dr                                                                                      Unsecured loan repayments
               Chicago, IL 60693                                                                                                Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.4.
               Stonemark, Inc.                                                                              $32,651.74          Secured debt
                                                                                                                                Unsecured loan repayments
                                                                                                                                Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.5.
               OKI Insurance Agency                                                                         $30,393.96          Secured debt
               4558 Sherman Oaks Ave.                                                                                           Unsecured loan repayments
               2nd Floor                                                                                                        Suppliers or vendors
               Sherman Oaks, CA 91403                                                                                           Services
                                                                                                                                Other

       3.6.
               Mohammed J. Islam                                                                           $150,000.00          Secured debt
                                                                                                                                Unsecured loan repayments
                                                                                                                                Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other


4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

       None.
       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.1.    Planet Clair                                                                                $105,000.00

       4.2.    Scenic Bison of Constantinople                                                               $96,926.77


5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                       Case 21-10593-nmc                         Doc 40        Entered 02/23/21 17:19:00                        Page 26 of 33
 Debtor       RKJ Hotel Management, LLC, a Nevada limited liability                                     Case number (if known) 21-10593-nmc
              company

    a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

       None
       Creditor's name and address                               Describe of the Property                                      Date                   Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

       None
       Creditor's name and address                               Description of the action creditor took                       Date action was                  Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

       None.
               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address
       7.1.    MI RHM, LLC v. RKJ Hotel                                                     Third Judicial Circuit of                    Pending
               Management LLC                                                               Michigan                                   On appeal
               20-016230-CB                                                                 2 Woodward Avenue
                                                                                                                                       Concluded
                                                                                            Detroit, MI 48226

       7.2.    Outdoor Experts, Inc. v. RKJ                                                 34th District Court                          Pending
               Hotel Management, LLC                                                        Romulus, Michigan                          On appeal
               18-2455-GC                                                                   11131 Wayne Rd.
                                                                                                                                       Concluded
                                                                                            Romulus, MI 48174

       7.3.    RKJ Hotel Management, LLC                                                    Third Judicial Circuit of                    Pending
               v. SLD Realty, Inc. and Steven                                               Michigan                                   On appeal
               Dornbos                                                                      2 Woodward Avenue
                                                                                                                                       Concluded
               19-000577-CB                                                                 Detroit, MI 48226

       7.4.    Mobile Air LLC v. RKJ Hotel                                                  34th District Court                        Pending
               Management, LLC                                                              Romulus, Michigan                          On appeal
               19-2765-GC                                                                   11131 Wayne Rd.                              Concluded
                                                                                            Romulus, MI 48174

       7.5.    Advanced Heating & Cooling,                                                  34th District Court                          Pending
               LLC v. RKJ Hotel                                                             Romulus, Michigan                          On appeal
               Management, LLC                                                              11131 Wayne Rd.
                                                                                                                                       Concluded
               20-2636-GC                                                                   Romulus, MI 48174


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

       None

 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                       Case 21-10593-nmc                         Doc 40           Entered 02/23/21 17:19:00                    Page 27 of 33
 Debtor        RKJ Hotel Management, LLC, a Nevada limited liability                                        Case number (if known) 21-10593-nmc
               company



       None
                Recipient's name and address                     Description of the gifts or contributions                Dates given                          Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

       None
       Description of the property lost and                      Amount of payments received for the loss                 Dates of loss           Value of property
       how the loss occurred                                                                                                                                   lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

       None.
                 Who was paid or who received                        If not money, describe any property transferred           Dates               Total amount or
                 the transfer?                                                                                                                              value
                 Address
       11.1.     Garman Turner Gordon LLP
                 7251 Amigo Street
                 Ste. 210
                 Las Vegas, NV 89119                                                                                                                  $125,000.00

                 Email or website address


                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

       None.
       Name of trust or device                                       Describe any property transferred                  Dates transfers            Total amount or
                                                                                                                        were made                           value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

       None.
                Who received transfer?                           Description of property transferred or                   Date transfer            Total amount or
                Address                                          payments received or debts paid in exchange              was made                          value

 Part 7:       Previous Locations

14. Previous addresses
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                       Case 21-10593-nmc                         Doc 40        Entered 02/23/21 17:19:00                       Page 28 of 33
 Debtor      RKJ Hotel Management, LLC, a Nevada limited liability                                      Case number (if known) 21-10593-nmc
             company

    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


       Does not apply
                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

           No. Go to Part 9.
       Yes. Fill in the information below.

                Facility name and address                        Nature of the business operation, including type of services           If debtor provides meals
                                                                 the debtor provides                                                    and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

           No.
       Yes. State the nature of the information collected and retained.
17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

           No. Go to Part 10.
       Yes. Does the debtor serve as plan administrator?

 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

       None
                Financial Institution name and                   Last 4 digits of         Type of account or          Date account was              Last balance
                Address                                          account number           instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


       None
       Depository institution name and address                       Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                       Case 21-10593-nmc                         Doc 40        Entered 02/23/21 17:19:00                       Page 29 of 33
 Debtor      RKJ Hotel Management, LLC, a Nevada limited liability                                      Case number (if known) 21-10593-nmc
             company



       None
       Facility name and address                                     Names of anyone with                 Description of the contents                   Do you still
                                                                     access to it                                                                       have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

     None

 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No.
       Yes. Provide details below.
       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

           No.
       Yes. Provide details below.
       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

           No.
       Yes. Provide details below.
       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

       None
    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                           page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                       Case 21-10593-nmc                         Doc 40        Entered 02/23/21 17:19:00                       Page 30 of 33
 Debtor      RKJ Hotel Management, LLC, a Nevada limited liability                                      Case number (if known) 21-10593-nmc
             company

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
          None
       Name and address                                                                                                                 Date of service
                                                                                                                                        From-To
       26a.1.       Fred Selmyn                                                                                                         2016 to present tax
                    2219 Main Street, Suite 270                                                                                         years
                    Santa Monica, CA 90405
       26a.2.       Real Hospitality Group                                                                                              January 2019 to
                    14 Wall St., Suite 1600                                                                                             present
                    New York, NY 10005

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

           None

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

           None
       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       RKJ Hotel Management, LLC
                    4558 Sherman Oaks Ave.
                    Sherman Oaks, CA 91403
       26c.2.       Real Hospitality Group
                    14 Wall St., Suite 1600
                    New York, NY 10005

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

           None
       Name and address
       26d.1.  Rialto Mortgage Finance, LLC,
                    600 Madison Avenue, 12th Floor
                    New York, NY 10022
       26d.2.       Access Point Financial


       26d.3.       Money 360



27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

       No
           Yes. Give the details about the two most recent inventories.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                       Case 21-10593-nmc                         Doc 40        Entered 02/23/21 17:19:00                       Page 31 of 33
 Debtor      RKJ Hotel Management, LLC, a Nevada limited liability                                      Case number (if known) 21-10593-nmc
             company

               Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory
       27.1 Internal
       .                                                                                    January 2021             unknown

               Name and address of the person who has possession of
               inventory records
               Jeff Katofsky, Esq.
               4558 sherman Oaks Ave
               Sherman Oaks, CA 91403


28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       WOFM Inc.                                      4558 Sherman Oaks Ave.                              Manager and Member                    1
                                                      Sherman Oaks, CA 91403

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Katofsky Family Trust                          Jeff Katofsky, Trustee                              Member                                39
                                                      Jyll Katofsky, Trustee
                                                      4558 Sherman Oaks Ave.
                                                      Sherman Oaks, CA 91403
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       SGR, LLC                                       c/o Betza Soofer                                    Member                                5
                                                      2815 Deep Canyon Drive
                                                      Beverly Hills, CA 90210
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Alexis Ariella, LLC                            c/o Sean Leoni                                      Member                                20
                                                      5455 Collingwood Circle
                                                      Calabasas, CA 91302
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Weisman Holdings, LLC                          4558 Sherman Oaks Ave.                              Member                                20
                                                      Sherman Oaks, CA 91403

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Samra, LLC                                     c/o Dr. Jalil Rashti                                Member                                15
                                                      4558 Sherman Oaks Ave.
                                                      Sherman Oaks, CA 91403


29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


           No
       Yes. Identify below.

30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

           No
       Yes. Identify below.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                       Case 21-10593-nmc                         Doc 40        Entered 02/23/21 17:19:00                       Page 32 of 33
 Debtor      RKJ Hotel Management, LLC, a Nevada limited liability                                      Case number (if known) 21-10593-nmc
             company

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

           No
       Yes. Identify below.
    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

           No
       Yes. Identify below.
    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         02/23/2021

   /s/ Jeff Katofsky                                                    Jeff Katofsky
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Member and Authorized Representative

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
 No
 Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                       Case 21-10593-nmc                         Doc 40     Entered 02/23/21 17:19:00               Page 33 of 33
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                          District of Nevada
 In re       RKJ Hotel Management, LLC, a Nevada limited liability company                                     Case No.     21-10593-nmc
                                                                 Debtor(s)                                     Chapter      11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
              For legal services, I have agreed to accept                                                  $               125,000.00
              Prior to the filing of this statement I have received                                        $               125,000.00
              Balance Due                                                                                  $                       0.00

2.     The source of the compensation paid to me was:
                                                                      'HEWRUSDLGWKHUHWDLQHUWR*7*DIWHUWKHZDVORDQHGWR'HEWRU
                 Debtor            Other (specify):                 E\'HEWRU VPHPEHUVLQWKHIROORZLQJDPRXQWV L 7KH.DWRIVN\)DPLO\7UXVW
                                                                         LL $OH[LV$ULHOOD//&  DQG LLL 6DPUD//&  
3.     The source of compensation to be paid to me is:

                 Debtor            Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

          I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
             copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.    Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.    Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.    Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.    [Other provisions as needed]


6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:

                                                                          CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

      02/23/2021                                                                  /s/ Gerald M. Gordon
     Date                                                                        Gerald M. Gordon 0229
                                                                                 Signature of Attorney
                                                                                 Garman Turner Gordon LLP
                                                                                 7251 Amigo Street, Suite 210
                                                                                 Las Vegas, NV 89119
                                                                                 725-777-3000
                                                                                 Name of law firm




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
